         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 1 of 24


                      IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF MARYLAND
                                   (Northern Division)

FREDDY FAMBA                   *
          Plaintiff,           *
     vs.                       *   Case No. 1: 18-cv-03091-CCB
                               *
RITE AID OF MARYLAND, INC      *
                               *
            Defendant.         *
*     *     *     *    *  *    *   *     *       *      *    * *
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MEMORANDUM OF LAW IN
        SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff, by and through his undersigned counsel, files this Plaintiff’s Memorandum In

Opposition To Memorandum Of Law In Support Of Defendant’s Motion For Summary Judgment

(Dkt. No. 22-1) is improper in this case because there are genuine disputes of material facts on each

element of plaintiff’s claims.

                                        I. INTRODUCTION

       In this case, Plaintiff filed suit against Defendant, after Defendant repeatedly denied Plaintiff’s

reasonable request for accommodation and fired Plaintiff, in violation of the American with

Disabilities Act (“ADA”) and Title 20 of Maryland’s State Government Article (“MFEPA”). The

records in the case shows that Plaintiff was a qualified individual under the ADA, in that Plaintiff

was able to perform the essential functions of his position as a stocker, Plaintiff identified

accommodation that were reasonable on their face, Defendant refuse to provide Plaintiff with a

reasonable accommodation, Defendant failed to engage in good faith during the interactive process

and and fired Plaintiff after refusing Plaintiff’s reasonable accommodation request. Rite Aid is not

entitled to summary judgment on Plaintiff’s claims of disability discrimination and failure to

accommodate because material facts are in dispute and Defendant is not entitled to summary

judgment as a matter of law.
                                                                                                             1
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 2 of 24


                     II. DISPUTED & UNDISPUTED MATERIAL FACTS

       A. Plaintiff’s Relevant Employment History with Defendant

       In May 28, 2002 Rite Aid hired Mr. Famba as a stocker in the CP replenishment department

at Rite Aid’s Mid-Atlantic Distribution Center. (Exhibit. 1 Famba Affidavit). As a replenishment

stocker, Mr. Famba performed the essential job duties as a stocker in a range of areas or departments,

including stocking, picking, receiving, tagging, and driving. Id. Mr. Famba carried out the essential

functions of his job as a stocker working in different areas of replenishment, including as follows:

2002-2004: Replenishment/ Stocker; 2004-2006: inbound/ Receiving; 2008: RX stocker, Rx Picker

2009: Replenishment/ Stocker; 2010: Replenishment Regional 2 Stocker/Picker; and, 2012-2017

Replenishment/ Stocker, Driver and damage area. Id. (Exhibit. 11 30(b)(6) Lazor Deposition p. 30)

       As a stocker, Mr. Famba was also a certified forklift driver, who drove the forklift as part of

his duties. (Exhibit. 2 Silva Deposition p. 46). Mr. Famba was a full-time employee, who at the time

of his firing was earning $18.45 per hour. Id. The essential functions of Plaintiff’s job as a stocker

are: (1) Cut open boxed inventory in the storage area behind the flow rack or on the rack; (2) Place

opened boxes on the appropriate shelf of the flow rack; (3) Walk the length of the flow rack; (4) Use

pallet jack to stage moves; (5) Use roller cart to transport boxes to be replenished; (6) Use reach pole

to assist in replenishing; and, (7) conducts clean sweep activities ( Ex. 3 Rite Aid Job Description).

       B. Plaintiff’s June 2017 Medical Condition, Surgery & Leave of absence

       On or about June 10, 2017, Mr. Famba became seriously and suddenly ill with “Acute

Cholecystitis complicated by an ileas.” (Ex. 1 p. 1) As a result, Mr. Famba required urgent surgery

to treat the condition. Mr. Famba immediately communicated this to Rite Aid and submitted a request

for leave from his employment pursuant to the FMLA. Mr. Famba’ s FMLA request was approved

from June 12, 2017 through to July 14, 2017. Id.

                                                                                                           2
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 3 of 24


After Mr. Famba completed surgery and was discharged from the hospital on June 23, 2017, his

doctors or medical service providers determined that Mr. Famba would need some time for post-

operative treatment and healing. Consequently, Mr. Famba requested or applied for additional leave

of absence and/or non-FMLA medical leave, which was approved by Rite Aid from July 14, 2017

through to September 11, 2017. Id.

       C. Plaintiff’s Medical Releases to Return To Work, & Reasonable Accommodation
          Request.

               1. September 12, 2017 Return To Work and Request for Reasonable
                  Accommodation

       On or about September 9, 2017, Plaintiff was medically cleared or released to return to work

on September 12, 2017, with restriction and request for a reasonable accommodation. Upon returning

to work on September 12, 2017, Mr. Famba presented a required Rite Aid RTW Assessment Form,

(hereinafter “RTW AF”). The form indicated that Mr. Famba was medically cleared to return to work

with restrictions of “no lifting greater than 40lbs for 4 weeks with full clearance expected 10/12/17.”

(Ex. 12 RTW RA). Despite the restriction, Plaintiff was still able to perform the essential functions

of his duties as a stocker, with or without the accommodation. (Exhibit. 4 Famba Deposition, Part 2,

at 7) and identified intermittent brakes rest periods to aid with the lifting requirements of his position

as a stocker. (Ex. 4 p. 13-24).

       The RTW AF was reviewed and signed by Mr. Famba’ s supervisor, Antione Nelson, who

promptly assigned Mr. Famba to work in an area called “RX Pharmacy”, a unit in the replenishment

department where Mr. Famba was a stocker and forklift driver. Within two hours of working in the

RX area, lifting various sizes of boxes that were not identified by weight, Mr. Famba began feeling

pain to his suture site and having shortness of breath. (Ex. 4 p. 32). Mr. Famba alerted his supervisors

and was sent off work to the hospital. Mr. Famba was seen by clinicians at UMH-Adult ER

                                                                                                             3
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 4 of 24


Department for Right upper quadrant abdominal pain. (Ex. 4 p.33 –35).

       Defendant claim that Plaintiff return to work on September 12, 2017 and expressed that he

did not want to work in RX pharmacy location and went back on a leave or, requested another leave

of absence after working one night. (Ex. 4 p. 25-26). However, Plaintiff was placed to work on a belt

in the RX Pharmacy (Exhibit. 5 Department of Labor Licensing and Regulations (DLLR)-Hernandez

Hearing Transcript p. 15). Plaintiff refused RX Pharmacy position and spoke to Ms. Hernandez.

(Exhibit. 6 Department of Labor Licensing and Regulations (DLLR)-Lazor Hearing Transcript p.56).

Additionally, Defendant HRA Ms. Hernandez claimed that Plaintiff never returned to work after

September 12, 2017 (Ex. 5. p. 40-41). (Ex. 5 p. 16)

               2. September 14, 2017 Return To Work and Request for Accommodation

       On September 14, 2017, Mr. Famba returned to work with medical clearance to work with

restrictions of “no lifting greater than 10lbs & light duty until September 28, 2017”. (Ex. 13 Adult

Excuse Letter) (Ex. 4 p. 38). Mr. Famba met with Ms. Lazor and presented his medical clearance

with the brief restriction. Ms. Lazor immediately denied the requested accommodation. Mr. Famba

pleaded with Ms. Lazor and identified other accommodation in the “carousel, inbound and damages

work area, where Plaintiff could continue to perform the essential function of his job as a stocker,

without experiencing unbearable pain. (Ex. 4 p. 37-43). Ms. Lazor, however denied Plaintiff’s

request for the accommodation. (Ex. 4 p.37-43 49-50). This request for reasonable accommodation

was refused “due to the very light lifting restriction.” (Ex. 2 p. 28-29).

       In response to this request for accommodation, Ms. Lazor and Ms. Hernandez directed

Plaintiff to apply or reapply to extend his leave of absence because Defendant would not

accommodate the request. (Ex. 5 p.17) (Ex. 4 p.53-56). Helplessly, Mr. Famba allowed Ms.

Hernandez to contact BSC and initiate the application to request extension of his leave of absence.

                                                                                                        4
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 5 of 24


Ms. Hernandez assisted Mr. Famba to apply for the leave of absence extension which was approved

from September 13th through January 5th, 2018. (Ex. 5 p. 13, 28) (Ex. 4 p.57-58). Ms. Hernandez

helped Plaintiff reapplied for a new leave of absence, because once Plaintiff had returned to work on

September 12, 2017, he was removed from leave status. (Ex. 5 p. 30-31, 38-39). Although Plaintiff

was directed to apply to extent his leave of absence, Plaintiff objected to the leave of absence (Ex. 4

p.57-58), because Plaintiff had opportunity to work and wanted to work and could perform the

essential functions of his job with or without accommodation. (Ex. 2 p. 54)

               3. October 5, 2017, Release & Return to work & Request for Accommodation

       On or about October 5, 2017, Plaintiff again submitted an RTW AF. The RTW AF cleared

Plaintiff to return to work with temporary or partial restriction for 6-8 weeks. Walking or standing

Sitting – increase breaks with tolerance; Banding, stooping – can perform but ↑ pain; Kneeling,

squatting – need support surface, Weight-bearing lifting – 20lb restriction. Walking up/downstairs –

can perform but ↑ time to compete with pain” The RTW AF also states: “Plaintiff very adamant about

desire to return to work despite pain. PT recommending return to work with 20 pounds lifting

restrictions with increased rest breaks” (Exhibit. 7 RTW AF).

       Ms. Lazor brought the RTW AF to Mr Silva with her “concerns about some of the temporary

and partial restrictions that were checked off. “But more than that she was very concerned about the

verbiage listed under the check- off area that stated that the patient, basically from the physician

stating, that the patient is very adamant about the desire to return to work. And based on how Ms.

Lazor interpreted that she felt as though the doctor wasn't in agreement about Mr. Famba coming

back to work. She asked me for my opinion, and when I read it I, too, felt that the verbiage in here

made it seem as though the doctor was not in agreement, that she was only signing off on this because

of Mr. Famba being adamant about returning to work.” (Ex. 2 p.30-33). Mr. Silva recommended that

                                                                                                          5
          Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 6 of 24


Ms. Lazor, “was to have Mr. Famba go back to his physician who completed this, that we would need

a document clearly stating that he is released to come to work. Without the information at the bottom

stating that, basically, it's interpreted as this was going against her will. Id.

        On October 11, 2017 Ms. Lazor “met with Mr. Famba and reviewed his October 5, 2017

return to work assessment or doctor's note. Ms. Lazor was “concerns with that note because his

physician wrote that Mr. Famba was adamant that he returns to work despite his pain.” During the

meeting, Ms. Lazor explained to Mr. Famba, Ms. Lazor’s and Mr. Silva’s concerns about what was

on the RTW RA. Ms. Lazor and Mr. Silva denied the accommodation request and request Plaintiff to

have his medical provide completed another RTA RA. (Ex. 6 p.45-46) Lazor decided that Plaintiff’s

doctor returned Plaintiff to work because Plaintiff was adamant to return to work, and not because

Plaintiff was medically cleared to return to work. (Ex. 6 p.52-53). Consequently Plaintiff request for

accommodation was denied and Plaintiff was continued on leave. (Ex. 6 p.48-49).

                4. Plaintiff’s October 30, 2017 Return To Work & Request for
                   Accommodation.

On October 30, 2017, Mr. Famba was medically cleared to return to work on October 12, 2017, with

a “six (6) weeks restriction until 12/12/17”. The restriction stated, “no heavy lifting more than 35lbs;

increase rest; breaks, compensation”. (Exhibit. 8 RTW RA ) Upon receipt of Plaintiff RTW RA form,

Defendant claim that “it was not completed entirely, specifically the check offs that are above with

the physical impact of condition, the no restrictions, temporary restrictions, or permanent total

restrictions. Mr. Silva and Ms. Lazor determined that the RTW RA was incomplete and prevented a

determination on the merits of the accommodation request. Plaintiff was again directed to go back to

his physician and have the form completely filled out. (Ex. 2 p.34-36) Defendant was concerned about

Plaintiff’ bending and crouching, although no restriction was placed on Plaintiff on this RTW RA

form. (Ex. 6 p.50)
                                                                                                           6
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 7 of 24




               5. Plaintiff’s December 12, 2017 Return To Work & Request for
                  Accommodation.

       On December 11, 2017, Mr. Famba was medically cleared to return to work on December 12,

2017. Mr. Famba’s doctor did not clear Mr. Famba to return to work without work restrictions. Mr.

Famba was cleared to return to work on December 12, 2017, on a 3-month restriction with limitation

on “bending, stooping, Weight-bearing lifting”. The restriction stated, “no heavying lifting more than

35lbs from 12/12/17 – 3/12/18.” (Exhibit. 9 RTW RA).

       Again, Ms. Lazor, brought Plaintiff’s RTW to Silva and express concerns in determining

whether or not Defendant were able to make an accommodation or determining which position

Defendant could bring Plaintiff back to. However, Defendant denied the accommodation request

claiming the information on the RTW RA was unclear. There was immediate concerns about the

check that was next to bending or stooping with indicating temporary or partial restrictions. After

reviewing this RTW RA, Mr. Silva and Ms. Lazor decided to have “a phone conversation with Mr.

Famba to ask some additional questions and ultimately request additional information to help us make

a decision.” They expressed concern about the bending and the stooping, specifically. They “felt that

there was not any position within our building here or our retail operation where we could

accommodate a restriction of bending and stooping.” Mr. Famba was again asked to obtain some

additional information from his physician indicating what that exactly means; is there a degree of

bending, can he bend at times but need a break? Defendant asked Mr. Famba to provide us - to ask

his physician to provide us with more detail to help us with making a decision. (Ex. 2. p. 40-45) The

December 11th 2017 RTW RA was directly handled by Mr. Silva. Pertaining to this RTW RA, Mr.

Silva did not report any information to RA BSC, in response or in relation to the December 11, 2017

return to work assessment form that no information was communicated to the Benefits Center in terms
                                                                                                         7
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 8 of 24


of whether or not HR can or is going to accommodate that restriction in the December return to work?

A This was an incomplete process at this point so nothing was sent back to Benefits Service Center.

We were still awaiting information from Mr. Famba. (Ex. 2 p.48)

That was the -- it was during that December 11, 2017 RTW that we identified a bending a crouching

issue that was listed as 4 a -- something that they could -- that he could not do or 5 it was limited, part

-- temporary or partial restriction. (Ex. 10 Department of Labor Licensing and Regulations (DLLR)

-Silva p.58) The pharmacy accommodation, my understanding, was that was back in September of

2017 where we did ---- offer him a position. But not after this one, which No. I was -- I was held up

at the bending and stooping. (Ex. 10 p. 58-63)

       D. Defendant’s January 5, 2018 Firing of Plaintiff

On or about January 5, 2018, Defendant fired Mr. Famba from his job as a stocker with Defendant.

Defendant claim that Mr. Famba fail to submit a certified healthcare provider form to extend his

leave. Defendant fired Plaintiff after Defendant repeatedly denied Plaintiff’s request to return to work

with a reasonable accommodation recommended by Plaintiff’s doctor. Defendant did not investigate

if Mr. Famba could have worked in areas that would not involve a lot of stooping or bending. Because

allege lack of clarification on the RTW (Ex. 2 p.44-45)

Plaintiff was on medical leave from September 13, 2019 thought January 5, 2018. Plaintiff fired and

leave ended when Plaintiff did not return to work, and Plaintiff was. The -- he was -- he was

considered LOA terminated. So, leave of absence terminated. When that happens, that comes through

our benefit service center department. They did not hear from him. (Ex. 5 p.16, 18, 20)

       E. Processing of Plaintiff’s Return To Work & Request for Reasonable
          Accommodation.

       Defendant’s leave policy and administration for employees is managed by Rite Aid Benefit

Service Center (“BSC”) and its Leave of Absence Department. (Ex. 11 p.15, 17). The BSC administer
                                                                                                              8
            Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 9 of 24


family medical leave, short and long term disability leave, leave of absence and other types of leaves.

Employees request for leave benefits is initiated a case with the BSC. “The benefits service center

will mail the associate a leave of absence application with instructions and they will determine

whether or not they're eligible based on their length of service hours worked” (Ex. 11 p.10-50).

       Defendant’s    disability   discrimination   policies,   including   reasonable   request   for

accommodation based on disability, is managed and implemented by Defendant’s HR department.

During the relevant period, the decision makers on Plaintiff’s reasonable accommodation request was

Jenny Lazor, HR Manger, Chris Silva, HR Manager and Donna Hernandez, HR assistant. (Ex. 11

p.10-50).

       When an associate makes a request for reasonable accommodation, Defendant HR conducts

an interactive process which involve an interactive discussion with the employee who is requesting

an accommodation. Defendant reviews with the job requires in relation “to the actual accommodation

request or any restrictions and determine if we're able to make a reasonable accommodation that

would allow them to perform the essential functions of their job.” This process is schedule

immediately after the request for reasonable accommodation is made.

       In Plaintiff’s case, Defendant “compare the weight restriction to the actual weight

requirements associated with the duties of that job, and then “ask the question, is there an

accommodation that we could make that would allow him to be able to lift the freight that would be

required to lift. In the case of Plaintiff as a stocker, “a 40-pound lifting restriction would not be a

reasonable accommodation. There would not be an accommodation that would allow him to be able

to lift more than pounds. Because of the fact that he had a weight restriction and that position as a

stocker requires on a frequent basis lifting more than pounds.” “Our next step to that would be we

would determine that we would not be able to make the accommodation for his current role. But our

                                                                                                          9
           Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 10 of 24


next step would then be to look at other available positions that we have in the building where we

could accommodate a 40-pound lifting restriction.”

After Plaintiff returned to work on September 14, 2017 Mr. Lazor denied Plaintiff request for

reasonable accommodation, directed that Plaintiff apply or reapply to extend Plaintiff medical leave

of absence. This required Plaintiff to submit a certification of health fraction form (CHPH) along with

the application because Plaintiff was removed from leave status upon return to work on September

12, 2019. (Ex. 2 p.38)

       Defendant determined that it “would not be a reasonable accommodation to grant Plaintiff is

requests for accommodation because with the restriction Plaintiff’s allegedly could not perform

aspects of his job. However, Defendant admit that by granting any of the requested accommodations

or work restriction, would not have resulted in any undue hardship on Defendant. (Ex. 2 p. 55)

Furthermore, Defendant did not consider anything that he could have done that would not involve

bending or stooping to accommodate Plaintiff. (Ex. 2 p.56). Additionally, Defendant did not consider

the cost and expenses involved in providing the accommodation that Mr. Famba was requesting? (Ex.

2 p.58).

                                    III. STANDARD OF REVIEW

       “If the pleadings, depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law,” then summary judgment may be rendered. Fed R.

Civ. P. 56(c). In other words, summary judgment is only to be granted when no genuine and disputed

issues of material fact remain and the movant is clearly entitled to prevail as a matter of law. Fed. R.

Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). However, “[if] the moving party

has met its responsibility of identifying the basis for its motion, the nonmoving party must come

                                                                                                           10
        Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 11 of 24


forward with ‘specific facts showing that there is a genuine issue for trial.’ ” White v. Rockingham

Radiologists, Ltd., 820 F.2d 98, 101 (4th Cir. 1987) (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Fed. R. Civ. P. 56(e)).

       A genuine issue of material fact may exist if the evidence presented to the court is sufficient to

indicate the existence of a factual dispute that could be resolved in favor of the non-moving party at

trial. Rachael-Smith v. FTDATA, Inc., 247 F. Supp. 2d 734, 742 (citing Anderson v. Liberty Lobby,

Inc.,477 U.S. 242 (1986)) Only “facts that might affect the outcome of the suit under the governing

law” are material. Anderson, 477 U.S. at 248. Moreover, a dispute over a material fact is genuine “if

the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       In considering a motion for summary judgment, a court does not weigh evidence of a genuine

issue of material fact that a party adduces against the movant's evidence, but submits it to the trier of

fact for resolution. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). In that context, a court

must consider the facts and evidence of the non-moving party as true. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986). In addition, all reasonable inferences drawn from

disputed evidence are to be resolved in the light most favorable to the nonmoving party. Pulliam

Investment Co., Inc. v. Cameo Properties, 810 F.2d 1282, 1286 (4th Cir. 1987). The party seeking

summary judgment bears the responsibility of demonstrating the “absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, All U.S. 317, 323 (1986).”

                                            IV. ARGUMENT

       Here, Plaintiff has raised genuine issues of material fact about whether Plaintiff is a qualified

individual within the meaning of the ADA. Plaintiff sought several reasonable accommodations

which Defendant denied Plaintiff. The reasonable accommodations requested by Plaintiff does not

result in any hardship to Defendant. Plaintiff was fired because Defendant denied Plaintiff’s requests

                                                                                                            11
          Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 12 of 24


for reasonable accommodation and Defendant failed to engage in good faith during the interactive

process. Consequently, Defendant is not entitled to summary judgement in this case because material

facts are in dispute and Defendant is not entitled to summary judgment as a matter of law. Therefore,

Plaintiff is entitled to a trial on the material evidence in dispute.

               A. Plaintiff is a qualified individual within the meaning of the ADA.1

         To establish a prima facie case on his failure-to-accommodate claim, Plaintiff must show that

(1) he qualifies as an "individual with a disability" as defined in 29 U.S.C.A. § 705(20); (2) Defendant

had notice of her disability; (3) he could perform the essential functions of his job with a

reasonable accommodation;                 and       (4)       the      Defendant           refused        to       make         any

reasonable accommodation. 29 U.S.C.A. § 794(a); Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345

(4th Cir. 2013). Even if Reyazuddin establishes her prima facie case, the County avoids liability if it

can show as a matter of law that the proposed accommodation "will cause 'undue hardship in the

particular circumstances.'" Halpern v. Wake Forest Univ. Health Scis., 669 F.3d 454, 464 (4th Cir.

2012) (quoting U.S. Airways v. Barnett, 535 U.S. 391, 401-02, 122 S. Ct. 1516, 152 L. Ed. 2d 589

(2002)). Courts have reconciled and kept distinct the "reasonable accommodation" and

"undue hardship" requirements by holding that, at the summary judgment stage, the employee "need

only show that an 'accommodation' seems reasonable on its face," and then the employer "must show

special (typically case-specific) circumstances that demonstrate undue hardship." Barnett, 535 U.S.

at 401-02. Reyazuddin v. Montgomery Cty., 789 F.3d 407, 414 (4th Cir. 2015) Finally, to establish

a claim under the ADA for a failure to accommodate, a plaintiff must show that (1) he suffered a


                                                                                                                                      12
 1 “The [MFEPA] is the state law analogue to the federal [ADA] discrimination statutes, and Maryland courts traditionally seek
 guidance from federal cases in interpreting [it].” Westbrooks v. Baltimore Cty., Maryland, No. CV SAG-18-1777, 2019 WL 3935355,
 at *10 (D. Md. Aug. 20, 2019). As such, the analysis provided for Plaintiff’s ADA claims is also applicable and dispositive of his
 claims brought under the MFEPA. In similar ADA cases where the plaintiff has brought both ADA and MFEPA claims, the courts
 have analyzed both claims under the ADA framework.”
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 13 of 24


disability; (2) his employer knew of the disability; (3) with reasonable accommodations, he was

otherwise qualified to perform the essential functions of the job; and (4) his employer refused to make

such reasonable accommodations. Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013).

Baker v. City of Chesapeake, 644 F. App'x 222, 224 (4th Cir. 2016)

       In the instant case, Defendant in its motion for summary judgment, did not argue or contend

that Plaintiff was not an individual with a disability or that Defendant did not have notice of Plaintiff’s

disability. Defendant however contend that Plaintiff could not perform the essential functions of his

job with a reasonable accommodation, and that Defendant in fact did provide Plaintiff with a

reasonable accommodation.

       i.      Mr. Famba Could Perform the Essential Functions of His Job as A
               Replenishment Stocker with Or Without A Reasonable Accommodation.

       "Essential functions"       means       "the fundamental job        duties of      the employment

position the individual    with     a disability holds    or desires"     and     "does     not     include

the marginal functions of the position." 29 C.F.R. § 1630.2(n)(1). A job function may be essential for

various reasons, including the fact that the position exists to perform that function, the existence of a

limited number of employees available among whom that job function can be distributed, and the fact

that the employee [**12] was hired for her expertise in that particular function. Id. § 1630.2(n)(2). In

determining if a job function is essential, a court may consider the employer's judgment and the

amount of time the employee must spend performing that function. Id. § 1630.2(n)(3)(i), (iii).

Further, "[a] plaintiff must show that [s]he can perform the essential functions of the job at the time

of the employment decision or in the immediate future." Lamb v. Qualex, Inc., 33 F. App'x 49, 57

(4th Cir. 2002) (unpublished). Blackburn v. Trs. of Guilford Tech. Cmty. Coll., 733 F. Supp. 2d 659,

664 (M.D.N.C. 2010)

       In this case, Plaintiff was still able to perform the essential functions of his duties as a stocker,
                                                                                                               13
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 14 of 24


with or without the accommodations requested starting September 14, 2019. (Exhibit. 4 at 7)

Furthermore, Plaintiff identified additional accommodation in the form of increase work breaks and

assistance with the strength or lifting requirements of his position as a stocker. (Ex. 4 p. 13-24).

Plaintiff’s job description list his “essential duties and responsibilities” as a replenishment stocker as:

(1) Cut open boxed inventory in the storage area behind the flow rack or on the rack; (2) Place opened

boxes on the appropriate shelf of the flow rack; (3) Walk the length of the flow rack; (4) Use pallet

jack to stage moves; (5) Use roller cart to transport boxes to be replenished; (6) Use reach pole to

assist in replenishing; and, (7) conducts clean sweep activities ( Ex. 3 Rite Aid Job Description).

None of the accommodation Plaintiff requested and identified would have prevented Plaintiff from

performing forgoing essential duties and responsibilities” of Plaintiff’s position as a stocker.

       Although the replenishment stockers lifting requirements falls under “strength

classification” of the job description, and bending stooping, etc., falls under the “physical demands”

category of the job description, Defendant argue that these were also “essential duties and

responsibilities”. Despite the “strength classification” and “physical demands” description for the

position, Plaintiff’s accommodation requests for temporary restriction with lifting, bending, or

stooping, did not prevent Plaintiff from performing to foregoing “essential duties and

responsibilities” of his position as a replenishment stocker. Additionally, Defendant had over eighty

(80) stockers working at any one-time LZR 29 with Defendant during the period, among whom that

job function can be distributed, and Defendant never hired Plaintiff for his expertise in that

particular function.

       ii.   Defendant Refused to provide Mr. Famba a reasonable accommodation

       The ADA says that "discrimination" includes an employer's "not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified . . .

                                                                                                              14
        Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 15 of 24


employee, unless [the employer] can demonstrate that the accommodation would impose an undue

hardship on the operation of [its] business." § 12112(b)(5)(A) (emphasis added). The ADA says that

the term "'reasonable accommodation' may include . . . reassignment to a vacant position." §

12111(9)(B). US Airways, Inc. v. Barnett, 535 U.S. 391, 396, 122 S. Ct. 1516, 1520, 152 L.Ed.2d

589, 599 (2002)

       “A plaintiff/employee (to defeat a defendant/employer's motion for summary judgment) need

only show that an "accommodation" seems reasonable on its face, i.e., ordinarily or in the run of

cases. See, e.g., Reed v. LePage Bakeries, Inc., 244 F.3d 254, 259 (CA1 2001) (plaintiff meets

burden on reasonableness by showing that, "at least on the face of things," the accommodation will

be feasible for the employer); Borkowski v. Valley Central School Dist., 63 F.3d 131, 138 (CA2

1995) (plaintiff    satisfies    "burden      of     production"      by      showing      "plausible

accommodation"); Barth v. Gelb, 303 U.S. App. D.C. 211, 2 F.3d 1180, 1187 (CADC

1993) (interpreting parallel language in Rehabilitation Act, stating that plaintiff need only show he

seeks a "method of accommodation that is reasonable in the run of cases" (emphasis in original)).

       In this case, Plaintiff’s September 14, 2017, accommodation request for two week restriction

on lifting, October 5, 2017, accommodation request for 6-8 weeks of work restriction, with bending

stooping, and lifting, October 30, 2017, accommodation request for 6 weeks work restriction on

heavy lifting and Plaintiff’s December 11, 2017, accommodation request           three months, with

limitation on “bending, stooping, weight-bearing lifting”, and “no heavying lifting more than 35lbs,

seems reasonable on their face and are ordinarily in the run of cases. There is nothing extra ordinary

about these accommodation request, which are ordinary in the course of accomodations requested in

warehouse positions, such as stockers. Ex. 11p.34-35

       To overcome a motion for summary judgment in an action under § 504 of the Rehabilitation

                                                                                                         15
        Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 16 of 24


Act of 1973, 29 U.S.C.S. § 794, an employee is required to present evidence from which a jury may

infer that a proposed accommodation is reasonable on its face, i.e., ordinarily or in the run of cases.

A reasonable accommodation is one that is feasible or plausible. Reyazuddin v. Montgomery Cty.,

789 F.3d 407, 409 (4th Cir. 2015) The "plaintiff/employee (to defeat a defendant/employer's motion

for summary judgment) need only show that an 'accommodation' seems reasonable on its face, i.e.,

ordinarily or in the run of cases." Once the plaintiff has shown that the accommodation s/he needs is

"reasonable," the burden shifts to the defendant/employer to provide case-specific evidence proving

that reasonable accommodation would cause an undue hardship in the particular circumstances. US

Airways, Inc. v. Barnett, 535 U.S., 122 S. Ct. 1516 (2002),

       Here the facts clearly show that Plaintiff’s September 14, 2017, accommodation request for

two week restriction on lifting, October 5, 2017, accommodation request for 6-8 weeks of work

restriction, with bending stooping, and lifting, October 30, 2017, accommodation request for 6 weeks

work restriction on heavy lifting and Plaintiff’s December 11, 2017, accommodation request three

months, with limitation on “bending, stooping, weight-bearing lifting”, and “no heavying lifting more

than 35lbs, were reasonable on their face. However, on each occasion, Defendant refused to provide

the accommodation. Furthermore, Defendant went at length to refuse to accept Plaintiff’s physician

judgment in clearing Plaintiff to return to work on October 5, 2019. Subsequently Defendant refused

to Plaintiff’s October 30, 2017 and December 11, 2017 accommodation request using the cover of

the interactive process.

       iii.    Defendant Did not offer Plaintiff Any Other Position as a Reasonable
               Accommodation.

       Defendant claimed that it “offered Famba a position at a Rite Aid retail store, which Famba

likewise declined. (Ex. 7, Jennifer Lazor Deposition 30(b)(6), 99:13-100:6). Defendant also claim

that the position it offered Plaintiff was the assignment Plaintiff received on September 12, 2019 in
                                                                                                          16
          Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 17 of 24


RX Pharmacy, and no other position was offered to Plaintiff after. Defendant’s own factual

contradiction are enough to cast doubt on Defendant’s assertions here and instead indicative of pretext

for the discriminatory denial of Plaintiff’s request for reasonable accommodations.

          a. In This Case Plaintiff’s Leave Of Absence Was Not A Reasonable Accommodation

          Defendant, arguing that it accommodated Plaintiff in the form of extended leave, rely on

 the precedence in Wilson, that: “For purposes of the ADA, "reasonable accommodations" may

 comprise "job restructuring, part-time or modified work schedules," 42 U.S.C. § 12111(9)(B), and

 "permitting the use of accrued paid leave or providing additional unpaid leave for necessary

 treatment . . . ." 29 C.F.R. § 1630.2(o) (Appendix) (2011). Wilson v. Dollar Gen. Corp., 717 F.3d

 337, 344-45 (4th Cir. 2013)

          In this case, however, the leave offered by Defendant to Plaintiff, was not the use of accrued

 paid leave or providing additional unpaid leave for necessary treatment. Plaintiff did not seek or

 need leave for necessary treatment, as Plaintiff’s physician had return plaintiff to work.

             B. Defendant had no special or case-specific circumstances that
                demonstrate undue hardship on Defendant in providing Plaintiff’s Request
                For Reasonable Accommodations.

Once the plaintiff has made this showing, the defendant/employer then must show special (typically

case-specific) circumstances that demonstrate undue hardship in the particular circumstances.

See Reed, 244 F.3d at 258-259 ("undue hardship inquiry focuses on the hardships imposed . . . in the

context     of    the    particular    [employer's]     operations'")    (quoting Barth, 2     F.3d    at

1187); [***603] Borkowski, supra, at 138 (after plaintiff makes initial showing, burden falls on

employer to show that particular accommodation "would cause it to suffer an undue

hardship"); Barth, 2 F.3d at 1187 ("undue hardship inquiry focuses on the hardships imposed . . . in




                                                                                                            17
        Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 18 of 24


the context of the particular agency's operations"). US Airways, Inc. v. Barnett, 535 U.S. 391, 401-

02, 122 S. Ct. 1516, 1523, 152 L.Ed.2d 589, 602-03 (2002)

       In this case Defendant cannot show that it conducted an undue hardship inquiry or that

Plaintiff’s requested accommodations "would cause it to suffer an undue hardship".             In fact,

Defendant admitted that if Defendant had granted any of Plaintiff’s requested accommodations or

work restriction, it would not have resulted in any undue hardship on Defendant. Ex. 2 p.

55 Additionally, Defendant did not consider the cost and expenses involved in providing

the accommodation that Mr. Famba was requesting? (Ex. 2 p.58).

            C. Defendant’s Interactive Process was not done in Good Faith and Instead
               Geared towards Denying Plaintiff’s Request for Reasonable Accommodation.

       The ADA imposes upon employers a good-faith duty “to engage [with their employees] in an

interactive process to identify a reasonable accommodation.” This duty is triggered when an

employee communicates her disability and desire for an accommodation—even if the employee fails

to identify a specific, reasonable accommodation. However, an employer will not be liable for failure

to engage in the interactive process if the employee ultimately fails to demonstrate the existence of a

reasonable accommodation that would allow her to perform the essential functions of the position.

Case 8:15-cv-01817-PWG, filed on September 28, 2016 (D. Md.)(citing Jacobs v. N.C. Admin.

Office of the Courts, 780 F.3d 562, 581 (4h Cir. 2015)(quoting Wilson v. Dollar Gen. Corp., 717 F.3d

337, 346 (4th Cir. 2013))(emphasis added).

       [Moreover,] “Maryland regulations require ‘an individualized assessment by the employer of

the employee’s abilities to perform the essential functions of a job,’ a process according ‘strong

protection for the employee than the federal “interactive process” regulation.””” See Id. (citing

Townes, 2015 WL 5928114, at *7 (quoting Adkins v. Peninsula Reg’l Med. Ctr., 119 A.3d 146, 164

(Md. Ct. Spec. App. 2015); citing Md. Code Regs. 14.03.02.04(B)(3)). [, the defendant’s,] “good-
                                                                                                          18
           Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 19 of 24


faith duty ‘to engage in an interactive process to identify a reasonable accommodation.’” Jacobs, 780

F.3d at 581 (quoting Wilson, 717 F.3d at 346).

          In this case, Defendant did not conduct ‘an individualized assessment by the employer of the

employee’s abilities to perform the essential functions of a job,’ a process according ‘strong

protection for the employee than the federal “interactive process”. Instead on each occasion, when

Plaintiff requested reasonable accommodation, Mr. Silva and Ms. Lazor would seek out some

technical reason to refuse the request, deny the request on speculation that Plaintiff’s doctor returned

Plaintiff to work against the doctor’s own professional judgment; claim the very specific identified

reasonable accommodation request on their faces were unclear, and immediately rejected out of hand

each of Plaintiffs’ request for reasonable accommodation to work to work on temporary restricted

duties.    This approach by Defendant does not indicate a Defendant engaging in good faith,

“individualized assessment by the employer of the employee’s abilities to perform the essential

functions of a job,’ a process according ‘strong protection for the employee than the federal

“interactive process” regulation.

          Furthermore, Plaintiff’s September 14, 2017, accommodation request for two week restriction

on lifting, October 5, 2017, accommodation request for 6-8 weeks of work restriction, with bending

stooping, and lifting, October 30, 2017, accommodation request for 6 weeks work restriction on

heavy lifting and Plaintiff’s December 11, 2017, accommodation request             three months, with

limitation on “bending, stooping, weight-bearing lifting”, and “no heavying lifting more than 35lbs,

were reasonable on their face and in the nature of ordinary cases. However, Defendant used the

interactive process to frustrate Plaintiff efforts to return to work with temporary restrictions. An

“employer failed to engage in good faith in the interactive process where it repeatedly ignored the

employee’s inquiries and doctor’s note, flatly denied her request for a parking space without asking

                                                                                                           19
        Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 20 of 24


why she needed it or for how long, and otherwise failed to work with the employee to determine

whether she needed an accommodation and, if so, what measures would reasonably and appropriately

fit her needs. Lenkiewicz v. Castro, No. 13-0261, 2015 WL 7721203 (D.D.C. Nov. 30, 2015) –

       In Maryland, “The "qualified individual with a disability" language also appears in COMAR

14.03.02.04(B)(3). Hence, PRMC's misperception of this term colors its reading of an

employer's obligation to conduct an individualized assessment to identify a reasonable

accommodation under COMAR § 14.03.02.04(B)(3). PRMC argues that an employer must conduct

an individualized assessment only of employees who can perform the essential functions of their

currently held position. We reject this overly bridled view of an individualized assessment because it

fails to recognize that the very purpose of the individualized assessment is to identify an effective

reasonable accommodation. See Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1116 (9th Cir. 2000) (en

banc), overruled on other grounds, 535 U.S. 391, 122 S. Ct. 1516, 152 L. Ed. 2d 589 (2002) ("The

interactive process is the key mechanism for facilitating the integration of disabled employees into

the workplace. . . .Without the interactive process, many employees will be unable to identify

effective reasonable accommodations."); Sansone v. Donahoe, 98 F. Supp. 3d 946, 954 (N.D. Ill.

2015) ("[T]he entire purpose of the interactive process is for the employer to determine an appropriate

accommodation[.]"). As      the   Court     of    Special    Appeals     aptly   noted, COMAR        §

14.03.02.04(B)(3) makes it an unlawful employment practice for a covered employer to fail to

conduct an individualized assessment of an employee's ability to perform the essential functions of

"a job, not simply the job that the employee held." Adkins, 224 Md. App. at 145 (emphasis in

original). Requiring an individualized assessment of only those employees who can perform

the essential functions of their currently held position is also inconsistent with COMAR §

14.03.02.05(B)(5), which expressly stipulates that reassignment or transfer to a vacant position is a

                                                                                                          20
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 21 of 24


reasonable     accommodation.     We     therefore     reject   PRMC's     argument that COMAR       §

14.03.02.04(B)(3) requires an individualized assessment of only those employees who can perform

the essential functions of their currently held position. Peninsula Reg'l Med. Ctr. v. Adkins, 448 Md.

197, 219-21, 137 A.3d 211, 224-25 (2016)

        Defendant’s interactive process policies and practice, when an associate makes a request

for reasonable accommodation, are inconsistent with Defendant’s duty to conduct “an individualized

assessment of an employee's ability to perform the essential functions of "a job, not simply

the job that    the    employee        held."        Defendant’s     Human     Resource       conducts

an interactive process which involve an interactive discussion with the employee who is requesting

an accommodation. Defendant reviews with the job requires in relation “to the actual accommodation

request or any restrictions and determine if we're able to make a reasonable accommodation that

would allow them to perform the essential functions of their job.” This process is scheduled

immediately after the request for reasonable accommodation is made.

        In the case of Plaintiff, and applying its interactive policies and procedures, Defendant

compare the accommodation request with the duties of the position or job and query is there an

accommodation that we could make Plaintiff meet the requirements of his position as a stocker, in

the case of Plaintiff, more than 40 pounds. In the case of Plaintiff as a stocker, “a 40-pound lifting

restriction would not be a reasonable accommodation because it is less than the lifting requirements

for a stocker. Defendant also did not consider anything that Plaintiff could have done that would not

involve bending or stooping, in order to accommodate Plaintiff. (Ex. 2 p.56)

        Here     Defendant’s      interactive    process        is   not     geared      to    identify

effective reasonable accommodations, “an individualized assessment of an employee's ability to

perform the essential functions of "a job, not simply the job that the employee held."

                                                                                                          21
         Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 22 of 24


             D. Mr. Famba was terminated because Defendant Fail to Provide him A
                Reasonable Accommodation and Due To Discriminatory Treatment of Plaintiff
                As an Individual With A Disability.

     A plaintiff has two means of showing disability discrimination under the ADA: (1) "through

direct and indirect evidence," or (2) "through the McDonnell                     Douglas burden-shifting

framework." Jacobs v. N.C. Admin. Office of the CT's., 780 F.3d 562, 572 (4th Cir. 2015). We have

long observed a strict distinction between claims proceeding with direct evidence of discrimination

and those proceeding under the McDonnell Douglas framework. See Hill v. Lockheed Martin

Logistics Mgmt., Inc., 354 F.3d 277, 284-85 (4th Cir. 2004) (end banc), abrogated on other grounds

by Univ. of Tex. Sw. Med. Ctr. v. Nasser, 133 S. Ct. 2517, 2533, 186 L. Ed. 2d 503 (2013). To make

a prima facie showing of disability discrimination under McDonnell v. Douglas, a plaintiff must

demonstrate that (1) he has a disability, (2) he is qualified for his former position, and (3) the employer

discharged him because of his disability. Jacobs, 780 F.3d at 572. Baker v. City of Chesapeake, 644

F. App'x 222, 223-24 (4th Cir. 2016) A failure to accommodate claim does not, however, require any

showing of discriminatory intent. See Lenker v. Methodist Hosp., 210 F.3d 792, 799 (7th Cir.

2000) ("[I]f the plaintiff demonstrated that the employer should have reasonably accommodated the

plaintiff's disability and did not, the employer has discriminated under the ADA and is

liable."); Scalera v. Electrograph Sys., Inc., 848 F. Supp. 2d 352, 362 (E.D.N.Y. 2012) ("[T]here is

no burden on Plaintiff to show that her disability played any motivating role in Electrograph's failure

to provide the requested accommodation."). Peninsula Reg'l Med. Ctr. v. Adkins, 448 Md. 197, 213,

137 A.3d 211, 220 (2016)

     As an initial matter, the facts in records shows evidence of direct disability discrimination

against Plaintiff in Ms. Lazor’s refusal to grant Plaintiff’s October 5, 2019 accommodating request,




                                                                                                              22
        Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 23 of 24


based on Ms. Lazor’s speculation that Plaintiff’s physician medically cleared Plaintiff to return to

work against the physician’s best professional judgment.

     Furthermore, the factual records in the case shows that Plaintiff he has a disability, he is qualified

for his former position as a stocker, and Defendant discharged him because of his disability.

Defendant claim that Plaintiff’s employment ended because Plaintiff did not return a CHPH form to

apply or extend a leave of absence. However, Defendant by its own policy is aware that if Defendant

refused to grant Plaintiff an accommodation, and Plaintiff had exhausted all his leave, Plaintiff would

not qualify for leave with the effect that Plaintiff’s employment would be terminated. The

continuation of Plaintiff’s employment was contingent on Defendant returning Plaintiff to work with

temporary work restrictions. This Defendant continuously refused to do.

            E. Wells v. BAE Sys. Norfolk Ship Repair and Hill v. Verizon Maryland, Inc., are
               factually distinguishable from Mr. Famba’s Case

         In Wells’ case, the Plaintiff was medically cleared to return to work with permanent

 restriction before been terminated, while in the instant case, Plaintiff sought to return to work with

 temporary restrictions or limitation. Prior to this Well was returned to work for extended period

 of time in light duty status which was not accorded Plaintiff is the instant case. Wells filed a claim

 for workers' compensation and was determined to be temporarily totally disabled. These are

 significant differences in the facts of the instant case, and Wells and arguably the Hill case.

 Furthermore, in the instant case, Plaintiff was able to perform the essential functions of this

 position as a stocker, and Plaintiff identify accomodations that were reasonable on their face.

 Because the facts are significantly different in Hill and Wells from the instant case, the issues are

 framed substantively different and the law, when applied will not have the same results.




                                                                                                              23
        Case 1:18-cv-03091-SAG Document 32-1 Filed 11/27/19 Page 24 of 24


                                         V. CONCLUSION

        WHEREFORE, of the foregoing reasons, Defendant is not entitled to summary judgment

 any of Plaintiff’s Claims, and Plaintiff is entitled to have the trier of facts make a determination in

 his case.

                                                      Respectfully submitted,

                                                      /s/ George Rose_____________
                                                      George A. Rose, Esq. #26086
                                                      Rose Law Firm, LLC
                                                      200 E. Lexington St., Ste. #1305
                                                      Baltimore, Maryland 21202
                                                      Tel: (410) 727-7555
                                                      Fax: (443) 320-0962
                                                      Email: grose@roselawfirm.net


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of November 2019, a copy of the foregoing

Plaintiff’s Memorandum In Opposition To Memorandum Of Law In Support Of Defendant’s Motion

For Summary Judgment, was sent via U.S. First Class mail, postage prepaid, and by email, to: Zachary

L. Erwin, Esq., (erwin@acklaw.com)         and Ariana Dejan-Lenoir (dejanlenoir@acklaw.com) at

A|C|K ANDERSON|COE|KING, Attorneys At Law, 7 Saint Paul Street, Suite 1600, Baltimore, MD

21202, attorney for Defendant.


                                                      Respectfully submitted,

                                                      /s/ George Rose_____________
                                                      George A. Rose, Esq. #2686




                                                                                                           24
